DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 1 is amended.  Claims 2-14 are cancelled.  New claims 15-19 are added.   Claims 1, and 15-19 are pending, and are examined on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Mr. Scott D. Rothenberger on 11/15/2022 has been entered.  However, the amendment introduces NEW MATTER. 

Response to Arguments/Amendments
Claim objection
 
Applicant’s amendment to claim 1 obviates the objection. The rejection of claim 1 is withdrawn.

Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendment to claim 1 obviates the rejection of claim 1.  The rejection of claim 1 is withdrawn.
Claims 2-14 are cancelled.  The rejection is moot.

101 Double Patenting
 
Applicant’s amendment to claim 1 obviates the rejection of claim 1.  The rejection of claim 1 is withdrawn.
Claims 2-14 are cancelled.  The rejection is moot.



The following rejections are necessitated by the amendment on 11/15/2022:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 19 contains a phrase “The method according to claim 1, wherein formula (I) comprises one of ..”.   The term “comprises” is an open-ended transition phrase, and allows to include additional unspecified compound(s).  It is not clear which additional compounds the claimed method produces.   Therefore, claim 19 is indefinite.  The term “comprise” is suggested to be replaced with “is”.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, and 15-19 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claim 1 is amended to a method for synthesizing the photo-initiators of the formula (I) 
    PNG
    media_image1.png
    189
    563
    media_image1.png
    Greyscale
  comprising the step of reacting 
    PNG
    media_image2.png
    140
    352
    media_image2.png
    Greyscale
 with 
    PNG
    media_image3.png
    198
    184
    media_image3.png
    Greyscale
.   In addition, Applicant states that support for the amendments to claim 1 can be found, for example, at paragraphs [0064], [0083] and [0084] of U.S. Patent Publication No. 2021/0171438 (i.e. present application).  However, paragraphs [0064], [0083] and [0084] of the present application do not disclose the claimed method of making the compound of the formula (I) comprising the step of reacting 
    PNG
    media_image2.png
    140
    352
    media_image2.png
    Greyscale
 with 
    PNG
    media_image3.png
    198
    184
    media_image3.png
    Greyscale
.  Therefore, amended claims 1 and 15-19 introduce New Matter, which is not disclosed in the original disclosure at the time of filing.  To overcome the rejection, Applicant needs to point out the support in the original disclosure for the amendment or remove the New Matter.  
  
Conclusions
Claims 1, and 15-19 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	

	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731